Citation Nr: 0606098	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-27 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for a right eye disability.  

2.  Whether new and material evidence has been received to 
reopen the claim for a bilateral knee disability.  

3.  Entitlement to compensable rating for residual scarring 
on both hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from June 1943 to November 
1946 and from February 1947 to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  Evidence received since the October 1995 rating decision 
that pertains to the veteran's claim for a right eye 
disability is cumulative of evidence previously of record, 
does not bear directly and substantially on the matter for 
consideration, and is not so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.  

3.  Evidence received since the October 1995 rating decision 
that pertains to the veteran's claim for a bilateral knee 
disability is cumulative of evidence previously of record, 
does not bear directly and substantially on the matter for 
consideration, and is not so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.  

4.  The scars on the veteran's hands are not painful on 
objective examination.  


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  No new and material evidence has been received since the 
October 1995 rating decision to reopen a claim for service 
connection for a right eye disability and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  No new and material evidence has been received since the 
October 1995 rating decision to reopen a claim for service 
connection for a bilateral knee arthroplasty and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

4.  The criteria for an initial disability rating greater 
than 0 percent for mild residual scarring on both hands have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Code 7804 (2002 
and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1995, the RO denied the veteran's claims for 
service connection for a right eye disability and a bilateral 
knee disability.  The veteran did not file an appeal.  
Therefore, the RO's October 1995 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2005); 
38 C.F.R. § 20.200, 20.302, 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 38 C.F.R. § 3.165(a) (2005) (amended definition of "new 
and material evidence" effective for claims filed on or 
after August 29, 2001).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the October 1995 rating decision that 
pertains to the veteran's claims for a right eye disability 
and a bilateral knee disability consists of VA examinations 
and a letter from the veteran.  

With regards to the right eye disability, a March 2002 VA 
examination showed that the veteran's eyesight is 20/20 in 
his right eye, with a spectacle correction of +1.25, +1.00, 
with an axis of 180.  The veteran has diabetes mellitus, but 
there was no evidence of any diabetic retinopathy.  The 
examiner reiterated that the veteran's eyesight in the right 
eye is 20/25.  He also observed that the veteran has 
cataracts in both eyes, which were of limited visual 
significance.  The examiner believes that in the future, the 
veteran will require cataract extraction to improve his 
vision.  The veteran also has tear film disfunction with 
meibomianitis.  

The examiner noted that there is remote history of a grease 
burn to the right eye without any evidence of sequela present 
on the examination.  

Regarding this statement, it is clear that the statement from 
the examiner regarding a history of a right eye burn reflects 
no more than a recording of medical history provided by the 
veteran, rather than an endorsement of that history as 
demonstrating an in-service etiology of the disorder.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  However, the statement 
cited above does not indicate a current eye disorder related 
to service.  This evidence is new in that it has not been 
submitted to VA before.  However, it is not material because 
it does not does not bear directly and substantially on the 
matter for consideration because it does not link the 
veteran's right eye disability to service.  The evidence is 
also not so significant that it must be considered with all 
the evidence of record in order to fairly adjudicate the 
appeal.  The claim is not reopened.  

With regards to the bilateral knee disability, the March 2002 
VA examination shows that the veteran developed severe 
osteoarthritis in both knees and subsequently had bilateral 
knee arthroplasties in 1996.  The veteran stated that he was 
happy with the result of the surgeries and his knees did not 
hurt.  There was no pain to palpitation and no painful 
motion.  There were no signs of instability, tenderness, 
redness, heat, or abnormal movement.  The examiner stated 
that the veteran could walk with the assistance of a crutch.  
The veteran does not have full range of motion in his knees; 
both knees have a range of 15 to 90 degrees.  The examiner 
stated that it is as likely as not that the veteran would 
have developed osteoarthritis at his age, regardless of his 
active military service, providing evidence against this 
claim.  

This evidence is new in that it has not been submitted to VA 
before.  However, it tends to provide negative evidence 
against the claim because the examiner attributed the 
veteran's knee disability to age rather than service.  Thus, 
the evidence is not material and the claim is not reopened.  

With regards to the veteran's claim for an increased rating 
for bilateral hand scars, disability ratings are determined 
by applying the criteria established in VA's Schedule for 
Rating Disabilities, which is based upon the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service connected mild, bilateral residual scarring, 
currently evaluated as 0 percent disabling.  He is currently 
assigned a 0 percent rating under Diagnostic Code (DC) 7804, 
scars, superficial, painful on examination.  38 C.F.R. 
§ 4.118.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2005), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as scars.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Therefore, 
the Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  In a recent opinion, however, the 
VA's Office of General Counsel determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).  

Under the old criteria for DC 7804, a 10 percent rating is 
warranted for a superficial scar that is tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(2002).  Under the new criteria, effective August 30, 2002, a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (2005).  Under both versions of the relevant 
criteria, a 10 percent rating is the maximum available 
rating.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7804 (2005).  In such a case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R. § 4.118, Note 2 
following Diagnostic Code 7804 (2005).  

The Board notes that there is no evidence that the veteran's 
scars cover an area of 144 square inches or greater to 
warrant application of the former or revised criteria of DC 
7802.  38 C.F.R. § 4.118, DC 7802 (2002); 38 C.F.R. § 4.118, 
DC 7802 (2005).  There is also no evidence that the veteran's 
scars are unstable, in that there is frequent loss of 
covering of skin over the scar, to warrant application of DC 
7803.  Lastly, there is no evidence that the veteran's scars 
limit the function of his hands to warrant application of the 
former or revised criteria of DC 7805.  38 C.F.R. § 4.118, DC 
7805 (2002); 38 C.F.R. § 4.118, DC 7805 (2005).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

In a May 1995 VA examination, the examiner stated that the 
veteran was able to use his hands normally, despite the 
scarring.  There was no mention of pain to palpitation.  The 
veteran has dupuytren contracture of the small and ring 
finger on each hand.  In the March 2002 VA examination, the 
examiner stated the veteran's scars did not cause him any 
functional defect.  The onset of Dupuytren contracture was 
within the six or seven years before the 2002 examination.  
The examiner stated that the veteran had "very mild areas of 
scars" over the dorsal aspect of the long, ring, and small 
fingers which did not cause any significant discomfort to 
palpitation.  Such a report is found to be entitled to great 
probative weight and provides evidence against this claim.  
Post-service medical records also provide evidence against 
this claim as the fail to indicate a compensable evaluation.   

Based on the above, the veteran's bilateral hand scars do not 
meet the criteria for a 10 percent evaluation under either 
the old or new criteria for DC 7804.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 10 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran's filed his claims to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2001, as well as information provided in the 
September 2003 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the September 2003 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the May 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, as discussed above, the Board finds 
that the RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
medical examinations, and private medical records.  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

ORDER

As new and material evidence to reopen the claim for service 
connection for a right eye disability has not been received, 
the claim is denied.  

As new and material evidence to reopen the claim for service 
connection for a bilateral knee disability has not been 
received, the claim is denied.  

A compensable evaluation for mild residual scarring on both 
hands is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


